Case: 1:19-cv-00372-SJD-SKB Doc #: 30-1 Filed: 09/03/19 Page: 1 of 5 PAGEID #: 417

EXHIBIT A
Case: 1:19-cv-00372-SJD-SKB Doc #: 30-1 Filed: 09/03/19 Page: 2 of 5 PAGEID #: 418

From: MARIA SALDIVAR

Sent: Wednesday, June 6, 2018 12:54 PM

To: Shawn Shearer

Subject: RE: Barger v. First Data - Communications re: Retaliation

Mr. Shearer,

Thank you for the note. We are proceeding to administratively close EEOC charge 473-2018-01157 as a
duplicate of 22A-2018-02392, which is being investigated by OCRC.

Thank you for your assistance,
Maria,

Maria E. Saldivar
CR/TIU Supervisor
U.S. EEOC, Cincinnati Area Office

Subject: Barger v. First Data - Communications re: Retaliation

Maria - We just completed our call regarding the Barger v. First Data situation. As | mentioned, | had
been contacted by the Ohio Civil Rights Commission. Attached are two letters that were sent to the

OCRC over the last couple of weeks related to First Data's attempt to subpoena Ms. Kelly in the Barger
case in retaliation for her raising her ADA and Title VII claims. My understanding from our call is that

you will be coordinating with the OCRC to determine which agency will be conducting this investigation.

My contact information is below.

Thank you for your efforts on this matter.

Shawn E. Shearer

The Law Office of Shawn Shearer, P.C.
Case: 1:19-cv-00372-SJD-SKB Doc #: 30-1 Filed: 09/03/19 Page: 3 of 5 PAGEID #: 419

Cerone se wwnaswenencsnchosncencatcenecssccecwarecas

ececewcenbssconcencscence

www.shearerlaw.pro

RMATION AND IS INTENDED FOR

MATION OR ANY ATTACHMENTS IS

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFO
SSIBLE NOTIFY

USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFOR
FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE ALL COPIES AND, IF PO

THE INTENDED RECIPIENT.
Case: 1:19-cv-00372-SJD-

 

 

SKB D :
oc #: 30-1 Filed: 09/03/19 Page: 4 of 5 PAGEID #: 420

REQE Fen Ta ngeRe) U.S. EQuAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NOTICE oF RIGHTS en
From Indianapolis pistrict Office
401 West Ohlo St

 

To: Julie Kolly

823 Dorgene Lane
Cincinnatl, OH 45244

Suite 1900
iis, IN 46204

Indianapo

CI On behalt of person(s) aggrieved whose ae
Telephone No.

CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Representative

EEOC Charge No.
Jeremy A. Sells,

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE F
The facts alleged in the charge fail to state a claim

The Respondent employs less than

Your charge was not timely filed with EEOC; in

discrimination to file your charge

The EEOC issues the following
ishes violations of the sta

information obtained establi
the statutes. No finding ism

The EEOC has adopted the findings of the state or

OB Oooo

Other (briefly state)

Act, the Genetic

Title Vil, the Americans
Discrimination in Employ

wsuit against the respondent(s) un

N 90 DAYS of your rece

You may file ala
lawsuit must be filed WITHI.
lost. (The time limit for filing suit based on a claim under state

PA suits must be filed in fe
t. This means that backpay du

e collectible.

ment Act: This

Equal Pay Act (EPA): E
alleged EPA underpaymen
before you file suit may not b

fat taike

Your allegations did not involve a disability as defined by the
the required number of employees or iS not otherwise

other words, You wait

_ NOTICE OF SUIT
(See the additional information attached to this form.)

with Disabilities
is will be the only notic

der federal law based on this charge in
his notice; or your right to sue based on this

{pt of t
law may be different.)

deral or state cou
e for any V

Americans With Disabilities Act
cove

ed too tong after

the EEOC is

determination: Based upon its investigation.
see This does not certify that the respon ents by th
that might be construed as having been fa

ade as to any other issues
local fair emp

Joyment practi

RIGHTS -

Informatio
e of dismissa

rt within 2 years (3 y'
lolations that occurred m

On behalf of the Commission

Michelle Eiselo,

Enclosures(s)

ey

HR Director
FIRST DATA CORPORATION
5565 Glenridge Connector, Suite 2000

42

Atlanta, GA 303.

District Director

ces agency that investi9

7 226-7221
State & Local Coordinator (317)
LOWING REASON:
E ?

22A-2018-02392
OR THE FOL
under any of the statutes en

red by the statutes.

the date(s) of the atleged
9 to condude that the
Ment is in compliance with
is charge-
ated this charge.

u

n Nondiscrimination Act, or the Age
| and of your right to sue that we will send you.
federal or state ¢

ourt. Your
charge will be

the

ears for willful violations) of
3 years

ore than 2 years

June 18, 2019
(Date Mailed)
fein,

Case: 1:19-cv-00372-SJD-SKB Doc #: 30-1 Filed: 09/03/19 Page: 5 of 5 PAGEID #: 421

Enclosure
Form 161 ie
INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC
(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
Provisions of State law may be shorter or more limited than those described below.)

ericans with Disabilities Act (ADA),

PRIVATE SUTTRiGHTs Title Vil of the Civil Rights Act, the Am
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):
in the charge within
t(s) named in the neethis 90-

d of this date. O
Ibe lost. If you intend to
and tell

In order to pursue this matter further, you must file a lawsuit against the respon deri
id keep a recor
ice, and its envelope,

90 days of the date you receive this Notice. Therefore, you shoul ane
in this Notice wi

consult on on Sa Eee (0 copy of this Not
ey, you shoul i ie Non i
y, yo uld do so promptly. Give your attorney a ee on that you did not act ina timely
fled to you (as

him or her the date you received it. Furthermore, in order to avoid any que
manner, it is prudent that your suit be filed within 90 days of the date this Notice was ma

indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurl
or State co

See ‘oye ganeral civil trial court.) Whether you file in Federal SI ,
our attorney. Filing thi ice i _ You must file a “com 2
I eomiiioh Gove thas ues ited to relief. Courts often require that a copy 0

Statement of the facts of your case whi
, Ch shows that youl are & If so, you should remove your birth date from the

your charge must be attached to the complai i
tt you file in court. s i
charge. Some courts will not acce; complai includes a date of birth. Your out tr ce
pt your complaint where the charge” ions, matters like or related to the matters

any matter alleged in the charge or, to the extent permitted by court decisi ;
alleged in the charge. Generally, suits are brousht ite Gee where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. if you have simple questions, you usually can get answer from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

or make legal strategy decisions for you.

Zz PRIVATE SUIT RIGHTS = Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back

pay due for violations that occurred more than 2 years (3 years) before i
. ; y (3 years) you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit

before 7/1/10 — not 12/1/10 — in order to recover unpai ime li i
before (11/1 yr paid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period

sdiction. (Usually, the appropriate
urt is a matter for you to decide
laint” that contains a short :

ATTORNEY REPRESENTATION -= Title Vil, the ADA or GINA:
lf you cannot afford or have been unable to obtain a lawyer to represent istri

|! dorh you, the U.S. District C ing jurisdicti
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for nih deter wastbe
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above

because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE =~ All Statutes:
You may contact the EEOC representative shown on your Notice if you need help i i i
questions about your legal rights, including advice on which U.S. District Court can her your a ryedrentin any
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and ion id
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all char i "
re kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review th charse
le, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

ade within the next 90 days.)
IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE
